{¶ 29} In my view, the common pleas court here did not make any of the findings required to impose consecutive sentences. The only statement the court made with respect to the sentence it imposed was as follows:
 {¶ 30} "You are a sexual predator, sir, your behavior was absolutely inappropriate, no matter how much you claim you were doing it out of the goodness of your heart, and as a gay man who wants to nurture young gay men, it's a crime, and the Court finds that any lesser sentence would not adequately protect the public and young men from you, and future crimes by you."
 {¶ 31} This statement in no way finds that consecutive
sentences are necessary to protect the public or to punish the offender, or that consecutive sentences are not disproportionate to the seriousness of the offender's conduct and the danger he poses to the public, or that the harm caused was so great or unusual that no single term of imprisonment would adequately reflect the seriousness of the offender's conduct. See R.C. 2914.14(E)(4). Therefore, I would remand for the common pleas court to state its findings and give its reasons for imposing consecutive sentences. R.C. 2953.08(G)(1).